                  IN THE UNITED STATES DISTRICT COURT FOR
                         THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


UNITED STATES OF AMERICA,


V.                                             Case No. CR417-208


RAYMOND WALLEN,
                        Defendant.




       Thomas A. Withers counsel of record for defendant Raymond

Wallen in the above-styled case has moved for leave of absence.

The Court is mindful that personal and professional obligations

require the absence of counsel on occasion. The Court, however,

cannot accommodate its schedule to the thousands of attorneys who

practice within the Southern District of Georgia.

        Counsel may be absent at the times requested. However, nothing

shall prevent the case from going forward; all discovery shall

proceed, status conferences, pretrial conferences, and       trial shall

not be interrupted or delayed. It is the affirmative obligation of

counsel to provide a fitting substitute.


        SO ORDERED this         /— day of January 2019.




     U. S. DISTRICT COURT              WILLIAM T. MOORE,UUR., JUDGE
     Southern District of Ga.         UNITED STATES DISTRICT COURT
          Filed in Office              SOUTHERN DISTRICT OF GEORGIA




          Deputy Clerk
